Appellant, Sam Hogan, was convicted at the October, 1911, term of the county court of Garfield county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of four hundred dollars and imprisonment in the county jail for a period of one hundred twenty days. Upon a careful examination of the record we find some irregularities in the trial, but upon the whole case the proof of the guilt of appellant is conclusive. There are errors of law which in our judgment justify a reversal of the judgment. It is therefore affirmed.
ARMSTRONG, P.J. and DOYLE, J., concur.